 


113 HR 4613 IH: Empowering Encore Entrepreneurs Act of 2014
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4613 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2014 
Mr. Garcia (for himself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To authorize the Small Business Administrator to establish a grant program to empower encore entrepreneurs. 
 
 
1.Short titleThis Act may be cited as the Empowering Encore Entrepreneurs Act of 2014. 
2.DefinitionsIn this Act: 
(1)AdministrationThe term Administration means the Small Business Administration. 
(2)AdministratorThe term Administrator means the Administrator of the Small Business Administration. 
(3)Encore entrepreneurThe term encore entrepreneur means an entrepreneur, busi­ness­per­son, or owner of a small business concern— 
(A)who is seeking to start a new small business concern or expand an existing small business concern; and 
(B)who— 
(i)is not less than 50 years of age; or 
(ii)has not less than 20 years of experience in a workplace. 
(4)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code. 
(5)Small business concernThe term small business concern has the meaning given that term under section 3 of the Small Business Act (15 U.S.C. 632). 
(6)Small business development centerThe term small business development center means a small business development center described in section 21 of the Small Business Act (15 U.S.C. 648). 
(7)Women's business centerThe term women's business center means a project carried out under section 29 of the Small Business Act (15 U.S.C. 656). 
3.Empowering encore entrepreneurs program 
(a)In generalSubject to the availability of appropriations, the Administrator shall establish a program under which the Administrator may enter into contracts or cooperative agreements with, or make grants to, nonprofit organizations, including small business development centers, women's business centers, chapters participating in the SCORE program authorized by section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)), and other resource partners of the Administration, and appropriate private sector organizations or entities to provide technical assistance, mentoring, and other specialized training activities for encore entrepreneurs. 
(b)Uses of fundsAmounts made available under subsection (a) may be used to provide technical assistance, mentoring, and other specialized training activities including— 
(1)online resources and training for encore entrepreneurs, including virtual networking and mentoring tools; 
(2)workshops, training, and business networking events for encore entrepreneurs; or 
(3)programs to assist encore entrepreneurs in remaining in or re-entering the labor market through self-employment. 
(c)ApplicationAn entity desiring a grant, contract, or cooperative agreement under subsection (a) shall submit to the Administrator an application that contains— 
(1)a description of the goals of the project to be funded; 
(2)a list of any partners that plan to participate in the project to be funded; and 
(3)any other information the Administrator determines is necessary. 
(d)Special considerationThe Administrator shall give special consideration to applications seeking funding for programs for— 
(1)members of the Armed Forces impacted by base closures or realignment; or 
(2)encore entrepreneurs unemployed for a period of not less than 1 year. 
(e)TerminationThe program established in subsection (a) shall terminate on September 30, 2017. 
4.Report on barriers faced by encore entrepreneurs 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with other relevant Federal agencies, shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that describes the barriers and obstacles faced by encore entrepreneurs in starting new small business concerns or expanding existing small business concerns. 
(b)ContentsThe report required under subsection (a) shall include— 
(1)a review of the accessibility and availability of credit and other forms of financing for encore entrepreneurs; 
(2)a review of the availability of Federal contracting opportunities for encore entrepreneurs; 
(3)a review of the accessibility and availability of counseling and mentoring programs for encore entrepreneurs; and 
(4)policy recommendations, if any, for improving Federal assistance and coordination on programs assisting encore entrepreneurs. 
 
